Martin, J.
We have granted a rehearing to the plaintiff who suggests, that the court overlooked a clause in the agreement on which his claim is grounded, making its effects to depend *183on the approbation of the parish court. An approbation which it was the primary object of the rule to obtain; and it is urged, that if we do not think that the parish judge erred in refusing to approve the agreement, we ought to have directed a judgment of non-suit to be entered. Ante, 54.
East'n District.

July, 1821.

Whatever may have been the intention of the plaintiff in obtaining the rule, the apparent object of it was to obtain an order for the payment of the specific sum claimed; the syndics do not appear to have been willing to take on themselves, absolutely, to fix the plaintiff's compensation, and were willing to submit to the decision of the court, if the time of payment was extended, but an approbation of the compensation by the court, they did require.
The parish judge does not appear to me to have considered the case as standing before him, as one in winch he was to enquire into the value of the services and ascertain the compensation due, but one in which a specific claim was made. It does not appear to me that he erred; and the only modification that we can make to our judgment, and which we should do, is to reserve to the plaintiff his *184right to have his services enquired into, and and a compensation made therefor, according to law. The judgment must therefore be reversed, and ours a judgment of non-suit; the costs of appeal to be borne by the estate.
Seghers for plaintiff, Denis for defendants.